EXHIBIT 10.18

[COMPANY]

[FORM OF RESTRICTED STOCK UNIT AWARD LETTER FOR THE AMENDED AND RESTATED 2001
MOODY’S CORPORATION KEY EMPLOYEES’ STOCK INCENTIVE PLAN]

Dear [Name]:

Congratulations! I am pleased to inform you that the Board of Directors of
Moody’s Corporation (“Moody’s”) awarded you [            ] restricted stock
units (“RSUs”) on [DATE]. This letter outlines the key terms and conditions of
your RSU grant.

Your RSU grant is subject to the terms and conditions of the Amended and
Restated 2001 Moody’s Corporation Key Employees’ Stock Incentive Plan, as
amended (the “Plan”). By accepting the grant, you agree to the terms and
conditions as set forth in the Plan and in this grant letter, including the
terms and conditions applicable to you based on your country of residence as set
forth in the attached Appendix. A copy of the Plan, as well as the prospectus
relating to the offering of shares of Moody’s stock pursuant to the Plan, is
enclosed with this letter. You should read the Plan and the prospectus in their
entirety for a better understanding of your grant. Capitalized terms not defined
herein shall have the same meanings ascribed in the Plan.

Moody’s has engaged Fidelity Investments as the Plan administrator. Each Moody’s
employee who received an RSU grant will be provided with a Fidelity Investments
on-line brokerage account, at no cost to the employee, in which shares will be
delivered when your RSUs vest. Generally, once your RSUs vest, you may transfer
your shares to another brokerage account or leave them in your Fidelity account,
subject to applicable exchange controls and/or repatriation requirements which
may apply based on the country in which you work and/or reside.

Your RSU grant provides you with a right to receive an equity stake in Moody’s
and an opportunity for long-term capital appreciation.

Details of Your Restricted Stock Unit Grant

As an RSU holder, you have an unfunded, unsecured promise of Moody’s to issue
shares of Moody’s stock in the future if certain vesting conditions are met. You
shall not have the rights of a shareholder, including any right to vote shares
or receive dividends with respect to shares of Moody’s stock unless and until
such shares are issued pursuant to the terms of this letter. Should any cash or
stock dividends be awarded to Moody’s shareholders during the time that you hold
an unvested RSU, you will receive a right to an equivalent dividend amount;
however, this dividend equivalent payment will vest and be paid to you only at
such time as the RSUs themselves vest (otherwise the payment will be forfeited).
You will have no right to the dividend equivalent until or unless you vest in
the RSUs. In the event of a stock split, a stock dividend or similar change in
Moody’s stock, the number of your RSUs will be adjusted as determined by the
Governance and Compensation Committee under the Plan.

Subject to your continued employment with Moody’s or a Subsidiary or Affiliate,
your RSUs will vest as follows: (1) provided that the date of grant falls on
January 1 through August 1, 25% of the RSUs will vest on the first trading day
in March that is at least six months after the date of grant and at the same
percentage on each first trading day in March in the years thereafter until 100%
of the RSUs are vested; or (2) provided that the date of grant falls on August 2
through December 31, 25% of the RSUs will vest on the first trading day in March
that is at least 12 months after the date of grant and at the same percentage on
each first trading day in March in the years thereafter until 100% of the RSUs
are vested.

In the event of your Termination of Employment (for reasons other than your
death, Disability or Retirement after the first anniversary of the grant of the
RSUs and provided your employment is not terminated involuntarily by Moody’s or
your employer prior to or simultaneous with your Retirement), you will forfeit
all unvested RSUs immediately upon such termination. Moody’s shall have the
exclusive discretion to determine when your Termination of Employment occurs for
purposes of your RSU grant (including whether you may still be considered to be
employed while on a leave of absence), subject to U.S. Internal Revenue Code
Section 409A (“Code Section 409A”) in the event you are a U.S. taxpayer.

In the event of your Termination of Employment due to death, Disability or
Retirement after the first anniversary of your RSU grant (provided that you are
not terminated involuntarily by Moody’s or your employer, with or without cause,
prior to or simultaneous with any such Retirement), the RSUs awarded hereunder
shall vest in full.

Transferability of Restricted Stock Units

Your RSUs may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by you otherwise than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance will be void and unenforceable against
Moody’s.

 

132   MOODY’S  2016 10K  



--------------------------------------------------------------------------------

Nature of the Grant

In accepting the grant, you acknowledge, understand and agree that:

(1) the Plan is established voluntarily by Moody’s, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Moody’s at
any time, to the extent permitted by the Plan;

(2) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future RSU grants, or benefits in lieu of
RSUs, even if RSUs have been granted in the past;

(3) all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of Moody’s;

(4) the RSU grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
Moody’s, your employer or any Subsidiary or Affiliate and shall not interfere
with the ability of Moody’s, your employer or any Subsidiary or Affiliate, as
applicable, to terminate your employment or service relationship (if any);

(5) you are voluntarily participating in the Plan;

(6) the RSU grant and the shares subject to the RSUs do not constitute and are
not intended to replace any pension rights or compensation;

(7) the RSU grant and the shares subject to the RSUs, and the income and value
of same, do not constitute and are not part of normal or expected compensation,
salary, remuneration or wages for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;

(8) the future value of the underlying shares is unknown, indeterminable and
cannot be predicted with certainty;

(9) unless otherwise agreed with Moody’s, the RSU grant and the shares subject
to the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service you may provide as a director of a
Subsidiary or Affiliate of Moody’s;

(10) unless otherwise provided in the Plan or by Moody’s in its discretion, the
RSUs and the benefits evidenced by this letter do not create any entitlement to
have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares; and

(11) in addition to paragraphs (1) through (10) above, the following provisions
will also apply to you if you are employed outside the United States:

(a) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU grant resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and in consideration of the grant of RSUs to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against Moody’s, its Subsidiaries or Affiliates and your employer, waive
your ability, if any, to bring such a claim, and release Moody’s, its
Subsidiaries or Affiliates and your employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(b) the RSUs and the shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and

(c) neither your employer nor Moody’s (nor any of its Subsidiaries or
Affiliates) shall be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
the RSUs or any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of shares acquired upon settlement.

No Advice Regarding Grant

Moody’s is not providing any tax, legal or financial advice, nor is Moody’s
making any recommendations regarding your participation in the Plan or your
acquisition or sale of the underlying shares. You are advised to consult with
your own personal tax, legal and financial advisors regarding your participation
in the Plan before taking any action related to the Plan.

Responsibility for Taxes

You acknowledge that, regardless of any action taken by Moody’s or your
employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan

 

  MOODY’S  2016 10K     133  



--------------------------------------------------------------------------------

and legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount, if any, actually withheld by Moody’s
or your employer. You further acknowledge that Moody’s and/or your employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSU grant, including the
grant, vesting or settlement of the RSUs, the subsequent sale of shares acquired
pursuant to such settlement and the receipt of any dividends or dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that Moody’s and/or your employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to Moody’s and/or your employer to
satisfy all Tax-Related Items. In this regard, you authorize Moody’s or its
agent to satisfy the obligations with regard to all Tax-Related Items by
withholding in shares to be issued upon settlement of the RSUs. In the event
that such withholding in shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by your
acceptance of the RSUs, you authorize and direct Moody’s and any brokerage firm
determined acceptable to Moody’s to sell on your behalf a whole number of shares
from those shares issuable to you as Moody’s determines to be appropriate to
generate cash proceeds sufficient to satisfy the obligation for Tax-Related
Items.

In the event the RSUs (or a portion thereof) cease to be subject to a
“substantial risk of forfeiture” for tax purposes prior to the vesting dates set
forth above, Moody’s may cause the RSUs to vest on a date that is earlier than
is provided in the vesting schedule set forth above to facilitate the
satisfaction of Tax-Related Items using the withholding methods described above.
Anything in this paragraph to the contrary notwithstanding, with respect to U.S.
taxpayers and in order to avoid a prohibited acceleration under Code
Section 409A, the number of shares subject to RSUs that will be permitted to be
withheld (or sold on your behalf) to satisfy any Tax-Related Items for any
portion of the RSUs that is considered nonqualified deferred compensation
subject to Code Section 409A may not exceed the number of shares that equals the
liability for the Tax-Related Items.

Depending on the withholding method, Moody’s and/or your employer may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case you may receive a cash refund of any
over-withheld amount not paid to the tax authorities on your behalf and will
have no entitlement to the shares equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, you are deemed to
have been issued the full number of shares subject to the RSUs, notwithstanding
that a number of the shares are held back solely for the purpose of paying the
Tax-Related Items.

Finally, you shall pay to Moody’s or your employer, including through
withholding from your wages or other cash compensation paid to you by Moody’s or
your employer, any amount of Tax-Related Items that Moody’s or your employer may
be required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. Moody’s may
refuse to deliver the shares or the proceeds from the sale of shares if you fail
to comply with your obligations in connection with the Tax-Related Items.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document and any other Plan materials (“Data”) by and among, as applicable,
your employer, Moody’s and its Subsidiaries or Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that Data may include certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in Moody’s, details of all RSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.

You understand that Data will be transferred to Fidelity Investments, or such
other stock plan service provider as may be selected by Moody’s in the future,
which is assisting Moody’s with the implementation, administration and
management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that a recipient’s country of
operation (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that if you reside outside the
United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.

You authorize Moody’s, Fidelity Investments and any other possible recipients
which may assist Moody’s (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan. You
understand

 

134   MOODY’S  2016 10K  



--------------------------------------------------------------------------------

that Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that if you reside outside
the United States, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost to you, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status with your employer will not be
adversely affected; the only consequence of refusing or withdrawing your consent
is that Moody’s would not be able to grant you RSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

Electronic Delivery and Acceptance

Moody’s may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Moody’s or any third party designated by Moody’s.

Governing Law; Venue; Documents and Severability

This RSU grant is made in the state of Delaware and is governed by, and subject
to, the laws of the state of Delaware applicable to contracts made and to be
performed in the state of Delaware, without regard to any conflict of law
provisions, as provided in the Plan, and the requirements of the New York Stock
Exchange as well as the terms and conditions set forth herein.

Any and all disputes relating to, concerning or arising from this letter, or
relating to, concerning or arising from the relationship between the parties
evidenced by the RSUs or this letter, shall be brought and heard exclusively in
the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts,
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

If you have received this letter or any other document related to the Plan
translated into a language other than English, and if the translated version is
different than the English version, the English version will control.

The terms and conditions provided herein are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

Share Issuance Restrictions; Compliance with Law

Notwithstanding any other provision of the Plan or this letter, unless there is
an available exemption from any registration, qualification or other legal
requirement applicable to the shares, Moody’s shall not be required to deliver
any shares issuable upon settlement of the RSUs prior to the completion of any
registration or qualification of the shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Moody’s shall, in its absolute discretion, deem
necessary or advisable. You understand that Moody’s is under no obligation to
register or qualify the shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares. Further, you agree that Moody’s shall have
unilateral authority to amend the Plan and the terms of the RSUs without your
consent to the extent necessary to comply with securities or other laws
applicable to issuance of shares.

The shares subject to the RSUs shall be delivered on (i) the applicable vesting
dates or, (ii) if earlier, the earliest vesting event contemplated in connection
(1) with death, Disability or Retirement or (2) with a Change in Control as set
forth in the Plan; provided, however, that with regard to U.S. taxpayers only,
if the RSUs or settlement of the RSUs constitutes an item of deferred
compensation under Code Section 409A and the Change in Control is not a “change
in control event” within the meaning of Code Section 409A, the shares subject to
the RSUs shall be delivered in accordance with the applicable vesting dates or,
if earlier, the earliest vesting event contemplated in the event of death,
Disability or Retirement.

Anything in the provisions of this RSU grant to the contrary notwithstanding,
for U.S. taxpayers, the delivery of the shares subject to the RSUs or any other
payment under this RSU that constitutes an item of deferred compensation under
Code Section 409A and becomes payable to you by reason of your termination of
employment shall not be made unless your termination of employment

 

  MOODY’S  2016 10K     135  



--------------------------------------------------------------------------------

constitutes a “separation from service” (within the meaning of Code Section 409A
and any regulations or other guidance thereunder (“Section 409A Guidance”)). In
addition, no shares subject to the RSUs will be delivered (or no other payments
will be made) to you if you are a U.S. taxpayer prior to the earlier of (a) the
expiration of the six-month period measured from the date of your separation
from service or (b) the date of your death, if you are deemed at the time of
such separation from service to be a “specified employee” (within the meaning of
Section 409A Guidance) and to the extent such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A
Guidance. The delivery of all shares subject to the RSUs which had been delayed
pursuant to the immediately preceding sentence will be delivered to you in a
lump sum upon expiration of such six-month period (or, if earlier, upon your
death).

The provisions in this letter are to be interpreted, construed and operated to
reflect the intent of Moody’s that all aspects of the this RSU grant will be
interpreted either to be exempt from the provisions of Code Section 409A or, to
the extent subject to Code Section 409A, comply with Section 409A. The terms of
this RSU grant may be amended at any time, without your consent, to avoid the
application of Code Section 409A in a particular circumstance or as is necessary
or desirable to satisfy any of the requirements under Code Section 409A, but
Moody’s will not be under any obligation to make any such amendment. Nothing in
this letter may provide a basis for any person to take action against Moody’s or
any Subsidiary or Affiliate based on matters covered by Code Section 409A,
including the tax treatment of any shares delivered or other payments made under
this RSU grant, and neither Moody’s nor any Subsidiary or Affiliate will under
any circumstances have any liability to you, your estate or any other party for
any taxes, penalties or interest due on amounts paid or payable under this RSU
grant, including taxes, penalties or interest imposed under Code Section 409A.

Insider Trading Restriction/Market Abuse Laws

You acknowledge that you may be subject to insider trading restrictions and/or
market abuse laws, which may affect your ability to acquire or sell shares or
rights to shares (e.g., RSUs) under the Plan during such times as you are
considered to have “inside information” regarding Moody’s (as defined by or
determined under the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Moody’s insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

Foreign Asset/Account Reporting

Please be aware that your country of residence may have certain foreign asset
and/or account reporting requirements which may affect your ability to acquire
or hold shares under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares) in a brokerage or bank account outside your country of residence. Your
country may require that you report such accounts, assets or transactions to the
applicable authorities in that country.

You acknowledge that it is your responsibility to be informed of and compliant
with such regulations, and you are advised to speak to your personal advisor on
this matter.

Appendix

Notwithstanding any provisions in this letter, your RSU grant shall be subject
to any special terms and conditions set forth in any Appendix to this letter for
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent Moody’s determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this letter.

Imposition of Other Requirements

Moody’s reserves the right to impose other requirements on your participation in
the Plan, on the RSUs and on any shares acquired under the Plan, to the extent
Moody’s determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

Waiver

You acknowledge that waiver by Moody’s of breach of any provision of this letter
shall not operate or be construed as a waiver of any other provision of this
letter, or of any subsequent breach by you or any other participant in the Plan.

* * *

If you have any questions regarding this one-time grant, please contact your
Human Resources representative.

 

Sincerely, [MOODY’S CORPORATION]

 

136   MOODY’S  2016 10K  